OPINION — AG — ** PROCEEDS — TAX APPORTIONMENT — LIQUOR CONFISCATION ** THE SHERIFF OF TULSA COUNTY HAS SOLD $36,153 WORTH OF CONFISCATED LIQUOR AND THEY DO NOT KNOW HOW TO PROCEED TO APPORTION THIS MONEY. SHOULD IT BE DONE ON AN AVERAGE DAILY ATTENDANCE BASIS OR AN ENUMERATION BASIS, OR IN SOME OTHER MANNER ? — THE MONIES CREDIT TO THE " COMMON SCHOOL FUND " OF A COUNTY UNDER THE PROVISIONS OF 37 Ohio St. 107 [37-107],  SHOULD BE APPORTIONED BY THE COUNTY TREASURER TO THE SEVERAL SCHOOL DISTRICT OF THE COUNTY IN PROPORTION TO THE SCHOOL POPULATION OF SAID DISTRICT AS PROVIDED IN 70 Ohio St. 10-4 [70-10-4](LAW ENFORCEMENT, SHERIFF, CONTRABAND LIQUOR, SEIZED LIQUOR, LIQUOR SALE MONEY, FUNDS, DISPOSITION) CITE: 37 Ohio St. 107 [37-107], 70 Ohio St. 692 [70-692] (RICHARD M. HUFF)